DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/9/21 has been entered. 
Response to Arguments
	The examiner agrees with the applicant that the prior art doesn’t teach regarding claim 8: "identify[] one or more regions in the first image and/or second image having a color that matches the first color of the light emitted by the first light source and/or the second light source as one or more transparent regions of the material;" nor does the prior art teach regarding claim 12: "identifying one or more regions in the first plurality of images having a color that matches the first color as one or more transparent regions of the material."
	The applicant argues: TAC7:npl describes a material scanner that purportedly can "[s]can physical material samples to bring measurement-driven virtual materials to an unmatched level of realism." TAC7:npl at p.1, 1s bullet. TAC7:Video describes the TAC7 material scanner as containing light sources configured to "illuminate samples from different angles as well as four cameras to capture a total view of the reflected light." TAC7:Video at 0:52-0:58 on timeline. Bruce describes a system for image acquisition that may comprise "scanners 406A-C" that "may be configured to capture images of the object from a given elevation (e.g., below the rotatable surface 402) that allows capturing images of However, neither the cited portions nor any other portions of these references describe "the first light source is configured to illuminate the material from underneath the top surface, and wherein the second scanning device further comprises at least one imaging sensor coupled to the housing and disposed above the material, and further wherein the second plurality of images of the material captured using the second scanning device were captured by the at least one imaging sensor."
The respectfully disagrees and the above limitation has been rejected (see the detailed action below).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3-5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over TAC7 Scanner, Physical material scanner for X-Rite’s Total Appearance Capture Ecosystem dated 3/2017 (hereinafter TAC7: npl) supplemented by TAC7 Physical Material Scanner, YouTube Video https://www.youtube.com/watch?v=MkdRSv73MRs published, June 6, 2017,  (hereinafter TAC7: video) further in view of Bruce US 2017/0324947A1 (Note: all references except the YouTube video are from ids filed on 2/21/20).

Regarding claim 1, TAC7 npl/video teaches: 1. A system, comprising: 
at least one hardware processor (TAC7: npl/pg. 2, 6th bullet); and 
at least one non-transitory computer-readable storage medium storing processor executable instructions that, when executed by the at least one hardware processor, cause the at least one hardware processor to perform (TAC7: npl/pg. 2, 6th bullet; the processor inherently includes a storage): 
generating a texture model of a texture of a material, the material being separate from the object, wherein generating the texture model of the texture of the material comprises (TAC7: npl 1st four bullets/ TAC7: video see 0:24-0:35 and 0:52-0:58 on timeline): 
analyzing a second plurality of images of the material captured using a second scanning device different from the first scanning device, wherein the second scanning device comprises  (TAC7: npl 1st four bullets; pg. 2, 9th and 11th bullets/ TAC7: video see 0:52-0:58; 1:13-1:17 on timeline): a lighting system comprising a first light source configured to emit light to illuminate the material (TAC7: npl pg. 1, 7th bullet), and a housing comprising a base, wherein the base has (TAC7: video/see 0:25-0:32 on timeline); and applying the texture model to the 3D  model of an object to generate a textured 3D model of the object (TAC7: video see 1:21-1:35 on the timeline that shows a texture that has been applied to a 3d model).
TAC7 npl/video remains as above but doesn’t teach however the analogous prior art Bruce teaches: generating a 3-dimensional (3D) model of an object by analyzing a first plurality of images of the object using a first scanning device (Bruce: figs. 4A-4B: 406a-c, 410 see also pars. 62-64); 
a base, wherein the base has is surface (Bruce: fig. 4A-4B, 402 see also par. 57-58) and wherein the second scanning device further comprises at least one imaging sensor coupled to the housing and disposed above the material, and further wherein the second plurality of images of the material captured using the second scanning device were captured by the at least one imaging sensor (Bruce: fig. 5: 502c see also pars. 65-69).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine generating a 3-dimensional (3D) model of an object by analyzing a first plurality of images of the object using a first scanning device; a base, wherein the base has having a top surface configured to receive the material having the texture, wherein the top surface is comprises a transparent surface, and the first light source is configured to illuminate the material from underneath the top surface and wherein the second scanning device further comprises at least one imaging sensor coupled to the housing and disposed above the material, and further wherein the second plurality of images of the material captured using the second scanning device were captured by the at least one imaging sensor as shown in Bruce with TAC7 npl/video for the benefit of providing a system for capturing images of an object and generating a robust 3D object data model of the object that includes more detail thereby facilitating use in various image processing techniques (see pars. 23-24).


Regarding claim 3, TAC7 npl/video as modified (with the same motivation from claim 1) further teaches: 3. The system, wherein the first scanning device comprises: a rotation device that is configured to receive the object and rotate the object about at least one axis (Bruce: fig. 4A, 402/par. 63); and a plurality of imaging sensors configured to image the object (Bruce: fig. 4A, 406a-c/par. 63).

Regarding claim 4, TAC7 npl/video as modified (with the same motivation from claim 1) further teaches: 4. The system, wherein generating the 3D model comprises: controlling the plurality of imaging sensors to capture a first set of images of the object in a first position (Bruce: fig. 4A, 406a-c/par. 63); controlling the rotation device to rotate the object from the first position to a second position different from the first position (Bruce: fig. 4A: 402, 406a-c/par. 63); controlling the plurality of imaging sensors to capture a second set of images of the object in the second position (Bruce: fig. 4A: 402, 406a-c/par. 63); and generating the 3D model using the first set of images and the second set of images (Bruce: par. 64)

Regarding claim 5, TAC7 npl/video teaches: 5. The system, wherein  (TAC7: video see 0:48-1:03 on timeline).



TAC7 npl/video as modified (with the same motivation from claim 1) further teaches: 7. The system, wherein the 3D model comprises a polygonal mesh and the texture model comprises at least one image (Bruce: pars. 23 and 47).

Allowable Subject Matter
Claims 8-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 8, the prior art doesn’t teach: generate a texture model of a texture of the material using the first and second images, wherein: the first light source and/or the second light source is configured to emit light of a first color to illuminate the material, and generating the texture model comprises identifying one or more regions in the first image and/or second image having a color that matches the first color of the Application No.: 16/682,2475 Docket No.: W1075.70000US02 light emitted by the first light source and/or the second light source as one or more transparent regions of the material.
Regarding claim 12, the prior art doesn’t teach: reading a light intensity value from at least one photodetector disposed in a housing of the first scanning device, adjusting at least one setting of the first light source based on the light intensity value, and identifying one or more regions in the first plurality of images having a color that matches the first color as one or more transparent regions of the material. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 6, the prior art doesn’t teach: 6. (Original) The system of claim 5, wherein generating the texture model comprises: controlling the lighting system to illuminate the material with light emitted by the first light source of the plurality of light sources disposed at a first position; controlling the at least one imaging sensor to capture a first image of the material illuminated with light from the first light source disposed at the first position; controlling the lighting system to illuminate the material with light emitted by a second light source of the plurality of light sources disposed at a second position that is different from the first position; Application No.: 16/682,2474 Docket No.: W1075.70000US02 controlling the at least one imaging sensor to capture a second image of the material illuminated with light from the second light source disposed at the second position; and generating the texture model using the first and second images.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Perret US20160082668A1, Drzymala US20120228381A1 and Hartrumpf WO2009049594A1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE L MCDOWELL, JR whose telephone number is (571)270-3707.  The examiner can normally be reached on Mon-Thurs 5:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MAURICE L. MCDOWELL, JR/Primary Examiner, Art Unit 2612